


110 HR 645 IH: To provide for the withdrawal of United States Armed

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 645
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mr. Price of North
			 Carolina (for himself, Mr. Miller of
			 North Carolina, Mr. Lewis of
			 Georgia, Ms. Velázquez,
			 Ms. Jackson-Lee of Texas,
			 Mr. Fattah, and
			 Mr. Bishop of New York) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the withdrawal of United States Armed
		  Forces from Iraq, to authorize assistance for Iraq, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Strategy for Iraq Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Declaration of policy.
					Sec. 3. Expiration of congressional authorization for use of
				military force against Iraq.
					Sec. 4. Prohibition on use of funds to establish or maintain
				permanent United States military presence in Iraq.
					Sec. 5. Preparation and submission of United States exit
				strategy from Iraq and subsequent United States role in Iraq.
					Sec. 6. Assistance for employment programs and democracy,
				governance, and related programs in Iraq.
					Sec. 7. Presidential Special Envoys for Iraq Regional
				Security.
					Sec. 8. Report.
					Sec. 9. Sense of Congress.
				
			2.Declaration of
			 policyCongress declares that
			 it is the policy of the United States—
			(1)to enhance the national security of the
			 United States by pursuing a strategy that restores United States military
			 readiness, promotes success in the Global War on Terrorism, and contributes to
			 peace and stability in Iraq and the greater Middle East region;
			(2)to begin withdrawing United States Armed
			 Forces from Iraq and to complete the withdrawal in an orderly manner and at the
			 earliest practicable date, relinquishing to the Government of Iraq full
			 responsibility for maintaining security and public safety;
			(3)to recognize the elected Government of Iraq
			 as the legitimate government of a fully sovereign country and encourage it to
			 take greater responsibility over its natural resources, security, and public
			 safety within its borders;
			(4)to support reconstruction efforts by the
			 Government of Iraq and to help involve the international community in those and
			 other stabilization efforts;
			(5)to promote national reconciliation in Iraq,
			 including constitutional revisions to assure the participation of all Iraqis in
			 the Government of Iraq, equitable sharing of oil revenues, integration of
			 former Baathists into the national life of Iraq, dismantling of sectarian
			 militias, and a dialogue among sectarian communities on the future of
			 Iraq;
			(6)to provide diplomatic and political support
			 to the Government of Iraq to achieve stability and an enduring
			 democracy;
			(7)to transfer to Iraqi Security Forces all
			 bases now controlled by United States Armed Forces, and to maintain no
			 permanent bases or other long-term United States military presence in
			 Iraq;
			(8)to fully support the total control and
			 authority over Iraq’s oil assets by the sovereign Government of Iraq;
			 and
			(9)to vigorously prosecute a war on terrorist
			 organizations and networks around the world through an integrated,
			 comprehensive, and global strategy.
			3.Expiration of
			 congressional authorization for use of military force against Iraq
			(a)FindingsCongress
			 makes the following findings:
				(1)The sole authority
			 for combat operations by the United States Armed Forces in Iraq is the
			 Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public
			 Law 107–243; 50 U.S.C. 1541 note).
				(2)In
			 Public Law 107–243, Congress authorized the use of the Armed Forces as
			 necessary and appropriate to defend the national security
			 of the United States against the continuing threat posed by Iraq, and
			 to enforce all relevant United Nations Security Council resolutions
			 regarding Iraq.
				(3)Original missions
			 assigned to the Armed Forces in accordance with Public Law 107–243—to identify
			 and destroy Iraqi weapons of mass destruction capabilities, prevent Iraqi
			 Government support for international terrorism, and end the authoritarian rule
			 of Saddam Hussein—are no longer operative, and on December 6, 2006, the Iraq
			 Study Group concluded that sectarian violence is now the principle
			 challenge to stability in Iraq.
				(4)If the authority
			 to use the Armed Forces as provided under Public Law 107–243 is terminated, the
			 President does not have authority to continue combat operations in Iraq without
			 specific authorization by Congress in law.
				(b)ExpirationThe authority for the President to use the
			 Armed Forces as provided by Public Law 107–243 expires on December 31,
			 2007.
			(c)Rule of
			 constructionNo provision of
			 law, other than Public Law 107–243, shall be construed as providing authority
			 for combat operations in Iraq.
			4.Prohibition on
			 use of funds to establish or maintain permanent United States military presence
			 in IraqNotwithstanding any
			 other provision of law, funds appropriated or otherwise made available under
			 any provision of law may not be obligated or expended for the purpose of
			 establishing or maintaining a permanent United States military presence in Iraq
			 through the establishment or use of military installations or facilities in
			 Iraq intended to be under the exclusive control of the Armed Forces rather than
			 under the control of the Government of Iraq.
		5.Preparation and
			 submission of United States exit strategy from Iraq and subsequent United
			 States role in Iraq
			(a)Strategy
			 requiredNo later than 30
			 days after the enactment of this act, the President shall submit to Congress a
			 report outlining a strategy to bring combat operations by the United States
			 Armed Forces in Iraq to an end.
			(b)Content of
			 strategyThe strategy
			 required by this section shall include the following elements:
				(1)A plan for phasing out the number of
			 members of the Armed Forces in Iraq so that the use of military force, as
			 authorized by the Authorization for Use of Military Force Against Iraq
			 Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note), ends no later
			 than December 31, 2007.
				(2)A
			 description of the timetable for withdrawing the Armed Forces from Iraq,
			 including a date for the initial withdrawal of the Armed Forces and specific
			 objectives for additional troop reductions before December 31, 2007.
				(3)A
			 description of the remaining mission of the Armed Forces in Iraq, including an
			 enumeration of the goals and objectives of that mission and a strategy for
			 achieving these goals and objectives.
				(4)An assessment of
			 any need for a military mission to begin after December 31, 2007, except that
			 any such mission shall only be advisory in nature and shall exclude combat
			 operations by Armed Forces personnel.
				(5)An assessment of
			 the need to maintain one or more units of the Armed Forces in the region as a
			 regional counterterrorism strike force to rapidly respond to terrorism threats
			 against the United States and its interests.
				(6)A
			 plan for turning over authority for all remaining security and government
			 operations in Iraq to the Government of Iraq.
				(7)An assessment of
			 remaining needs for the training and fielding of the Iraqi Security
			 Forces.
				(8)An assessment of
			 remaining reconstruction needs in Iraq.
				6.Assistance for
			 employment programs and democracy, governance, and related programs in
			 Iraq
			(a)Assistance for
			 employment programs
				(1)Assistance
			 authorizedSubject to
			 paragraph (2), the President is authorized to provide assistance for projects
			 designed to provide employment opportunities for the people of Iraq. Projects
			 funded under this subsection shall be carried out on an equitable basis in all
			 regions of Iraq, as appropriate.
				(2)CertificationAssistance may be provided under paragraph
			 (1) only if the President certifies to Congress that the Government of Iraq has
			 successfully concluded an agreement that will allow for the peaceful sharing of
			 power and resources among major ethnic and sectarian factions in Iraq.
				(3)Authorization of
			 appropriationsTo carry out
			 this subsection, there are authorized to be appropriated to the President
			 $2,000,000,000 for each of the fiscal years 2008 through 2010.
				(b)Assistance for
			 democracy, governance, and related programs
				(1)Assistance
			 authorizedThe President is
			 authorized to provide assistance to strengthen democracy, governance, human
			 rights, the rule of law, and religious freedom in Iraq.
				(2)RequirementTo the maximum extent practicable, not less
			 than 50 percent of amounts made available to carry out this subsection for a
			 fiscal year shall be expended to support the development of democratic
			 institutions at the local and provincial levels in Iraq.
				(3)Authorization of
			 appropriationsTo carry out this subsection, there are authorized
			 to be appropriated to the President $300,000,000 for each of the fiscal years
			 2008 through 2010.
				7.Presidential
			 Special Envoys for Iraq Regional Security
			(a)Appointment of
			 Special EnvoysNot later than
			 15 days after the date of the enactment of this Act, the President shall
			 appoint two Presidential Special Envoys for Iraq Regional Security.
			(b)DutiesThe Presidential Special Envoys appointed
			 pursuant to subsection (a) shall have the following duties:
				(1)Enter into
			 discussions with the Government of Iraq and governments of neighboring
			 countries to support Iraq’s efforts to achieve peace and stability and to take
			 necessary actions to prevent regional instability.
				(2)Organize and
			 obtain commitments to participate in a regional conference on Iraq’s future, to
			 include representatives of the Government of the United States, the Government
			 of Iraq, the United Nations, the League of Arab States, the European Union, and
			 the governments of neighboring countries, including, at minimum, the
			 Governments of Egypt, Iran, Jordan, Kuwait, Saudi Arabia, Syria, and
			 Turkey.
				(3)Organize an Iraq
			 Support Group, consisting of representatives of the entities described in
			 paragraph (2), to coordinate regional and international policy in support of
			 Iraq’s efforts to achieve peace and stability.
				(4)Work with officials of the Government of
			 Iraq and other domestic stakeholders to organize a forum for negotiations on
			 national reconciliation.
				(c)Authorization of
			 appropriationsTo carry out
			 this section, there is authorized to be appropriated such sums as may be
			 necessary for fiscal year 2008.
			8.Report
			(a)Report
			 requiredNot later than 60
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report on the following:
				(1)The efforts of the United States to promote
			 regional dialogue on Iraq’s future, including efforts by the Presidential
			 Special Envoys for Iraq Regional Security to carry out the duties specified in
			 section 7(b) of this Act.
				(2)The status of
			 pledges of financial assistance for the relief and reconstruction of Iraq made
			 by members of the international community at the Madrid International
			 Conference on Reconstruction in Iraq and other international conferences for
			 the relief and reconstruction of Iraq since March 2003.
				(3)The efforts of the
			 United States to encourage other countries and international institutions to
			 fulfill the pledges of financial assistance described in paragraph (2).
				(b)DefinitionIn this section, the term appropriate
			 congressional committees means—
				(1)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Affairs of the House of Representatives; and
				(2)the Committee on Appropriations, the
			 Committee on Armed Services, and the Committee on Foreign Relations of the
			 Senate.
				9.Sense of
			 CongressIt is the sense of
			 Congress that the Government of the United States should redeploy such
			 diplomatic, political, and military assets as are necessary—
			(1)to
			 complete Operation Enduring Freedom, including to defeat remaining Taliban and
			 al Qaeda forces threatening the stability of Afghanistan; and
			(2)to support efforts
			 to dismantle terrorist networks and deny terrorists haven in other regions of
			 the world in which terrorist organizations threaten the interests of the United
			 States.
			
